SCHOOLS
An earned Juris Doctor (J.D.) degree constitutes an earned doctor's degree within the meaning of Subsection B, Section 1, Chapter 3, Policy Manual of the Board of Regents of Oklahoma Colleges, requiring that an earned doctor's degree be required of an applicant for selection as a university president.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does a juris doctor (J.D.) degree constitute "an earned doctors degree" within the meaning of the Regents administrative policy and requirement that an earned doctors degree be required of an applicant for selection as a university president? It would appear to be relevant to briefly note the background surrounding this question.  Pursuant to the statutory authority granted the Board of Regents of Oklahoma Colleges under the provisions of 70 Ohio St. 3206 [70-3206] and 70 Ohio St. 3510 [70-3510] (1971), the Board of Regents have adopted its policy manual for the supervision, operation and administration of those institutions of higher education within its jurisdiction. Subsection B of Section 1, Chapter III, Policy Manual of the Board of Regents of Oklahoma Colleges, as revised September 1, 1976, and as amended, pertains to "President's Qualifications and Selection and Retention". This subsection provides in relevant part: "The Board of Regents of Oklahoma Colleges has sole responsibility for appointment of personnel to any presidential vacancies that may occur in the six universities. The Board may, at their discretion, involve faculty, students, and other citizenry in the screening and nominating procedures in each situation as circumstances dictate. In all instances, the fact that a vacancy exists will be widely circulated and anyone who wishes to file an application for a presidential vacancy will be given the opportunity, subject to appropriate deadlines. An earned doctor's degree shall be required for selection as a president." (Emphasis added) It is under this administrative rule that your question concerning the status of a Juris Doctor degree as an earned doctor's degree arises. It is additionally notable that there appears to be no other provision contained within the Regent's policy manual with respect to this question and we have been advised that no other rule or regulation of the Board otherwise appears to provide an answer.  In essence, your question requests an interpretation of the above-cited administrative regulation. It is certainly within the authority and jurisdiction of the Board of Regents to render an interpretation of its own rules and regulations. Such authority is necessarily implied by the statutory grant of authority to the Board of Regents to adopt such rules and regulations. The general rules of law applicable to the interpretation of administrative rules and regulations is basically the same as those which are applicable to the interpretation of statutory provisions. While the primary rule of interpretation is that the language of the statute or regulation must be interpreted in keeping with the legislative intent and purpose in its enactment, the rule of interpretation applicable to the interpretation of specific words and phases is that the words of a statute should be interpreted in their ordinary, everyday sense, unless a contrary interpretation is indicated in the specific language of the statute. Refer generally, 47 Ohio St. 1-101 [47-1-101] (1971), Parker v. State, Okl. Cr., 424 P.2d 997 (1967), U.S. v. Ray, 488 F.2d 15
(1973). Accordingly, the reference to an earned doctor's degree as it appears in the Board of Regent's regulation, in light of the absence of any language to the contrary, should be interpreted consistently with the ordinary and everyday meaning of the phrase.  Reference to commonly accepted sources of research reveal that the word "doctor" is a latin word for teacher and is commonly understood to be the title conferred by the highest order of university degrees. While the doctor degree was originally three types of degrees offered in European education, toward the end of the 12th Century, universities began offering such degrees in civil law and subsequently canon law, medicine and grammar and other recognized fields. The title of doctorate or doctor is now conferred in most fields which require lengthy periods of postgraduate study. In light of this historical background, it may be concluded that a Juris Doctor degree is commonly understood to be a doctor's degree in the field of the law, this being recognized as such since the later part of the 12th Century.  In addition to the traditional background above-noted, it may be observed that the standing of a Juris Doctor degree as a doctor degree per se has been, in various respects, recognized by the legal profession and the Oklahoma Legislature. The Legal Ethics Committee of the Oklahoma Bar Association has recognized, through its consideration of certain ethical questions, that an attorney holding the Juris Doctor (J.D.) degree, or the Master of Laws (LL.M.), Doctor of Juridical Science (S.J.D.) or other earned graduate law degree, may use and permit others to use the title "Doctor" in reference to himself. Refer generally, Legal Ethics Opinion No. 277. Similarly, it would appear that the Oklahoma Legislature has expressed a comparable view, at least for certain express purposes. Title 70 Ohio St. 18-114 [70-18-114] (1977) prescribes certain minimum salaries for teachers in the public schools of Oklahoma. The prescribed minimum salaries are based upon degrees possessed and years of experience. One degree qualification contained within the statutory schedule is "Doctor's Degree". Title 70 Ohio St. 18-114.3 [70-18-114.3] (1977) provides that for salary determination purposes, within the public school districts of the State of Oklahoma, a Juris Doctor degree must be given equal recognition.  While the above referred historical background, noted ethical opinions of the legal profession and statutory provision, do not provide a direct answer to the specific question asked, these various related observations clearly reflect a traditional and contemporary understanding with regard to the general academic or educational nature of the title and degree "Juris Doctor". Based upon these observations it may be concluded that a Juris Doctor degree is commonly understood to be a doctor's degree per se and if "earned" (as opposed to being honorarily granted) would be in keeping with the administrative requirement concerning the earned doctor's degree, this being especially clear in light of the absence of any otherwise qualifying or exclusionary language within the terms and provisions of the administrative requirement. Accordingly, your question should be answered in the affirmative.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. An earned Juris Doctor (J.D.) degree constitutes an earned doctor's degree within the meaning of Subsection B, Section 1, Chapter III, Policy Manual of the Board of Regents of Oklahoma Colleges, requiring that an earned doctor's degree be required of an applicant for selection as a university president.  (R. THOMAS LAY)